Case: 17-60174      Document: 00514389496         Page: 1    Date Filed: 03/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 17-60174
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     March 16, 2018
                                                                        Lyle W. Cayce
KUI CHEN,                                                                    Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 912 713


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Kui Chen petitions for review of a decision of the Board of Immigration
Appeals.      He challenges the denial of relief from removal, including
applications for asylum, withholding of removal, and relief under the
Convention Against Torture.
       Counsel for Chen, Donglai Yang, moves to file an amended brief to
correct deficiencies in the original brief. The amended brief submitted by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60174     Document: 00514389496      Page: 2   Date Filed: 03/16/2018


                                  No. 17-60174

counsel is hardly an improvement from the original brief. The facts contained
in the amended brief are not the facts in Chen’s case, although there are
similarities, and a large portion of the brief refers to Chen by the wrong gender.
Nevertheless, as counsel has attempted to improve the brief, we will grant the
motion to amend.
      Chen challenges the adverse credibility determination made in this case
and raises a patently frivolous argument that the immigration judge failed to
consider the documentary evidence submitted in support of his claims. The
adverse credibility determination is based on specific, cogent reasons and is
supported by the record. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
2005); 8 U.S.C. § 1158(b)(1)(B)(iii).        Because the adverse credibility
determination is supported by substantial evidence, this court will not reverse
that decision. See Vidal v. Gonzales, 491 F.3d 250, 254 (5th Cir. 2007).
      This is not the first time counsel has filed frivolous claims or a poor
quality brief. See Yang v. Sessions, 697 F. App’x 369, 370 (5th Cir. 2017).
Sanctions may be warranted where we are “left with the inescapable
impression that [the appellant’s] arguments on appeal were so totally without
merit and his briefing so sloppily prepared.” Macklin v. City of New Orleans,
293 F.3d 237, 241 (5th Cir. 2002). We have imposed sanctions under Federal
Rule of Appellate Procedure 38 and 28 U.S.C. § 1927 for the filing of a “‘slap-
dash’ excuse for a brief” after noting that “poor quality of briefing is
inexcusable.” Carmon v. Lubrizol Corp., 17 F.3d 791, 795 (5th Cir. 1994).
Counsel is therefore warned that future frivolous filings may invite the
imposition of sanctions. See Cilauro v. Thielsch Eng’g, 123 F. App’x 588, 591
(5th Cir. 2005) (issuing a warning to counsel for filing a frivolous brief).
      MOTION GRANTED; PETITION DENIED; SANCTION WARNING
ISSUED.



                                        2